    Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 1 of 26



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 17-201

LILBEAR GEORGE,
CURTIS JOHNSON, JR., &                                                    SECTION I
CHUKWUDI OFOMATA


                               ORDER & REASONS

      Before the Court are motions 1 filed by defendants Lilbear George (“George”),

Curtis Johnson, Jr. (“Johnson”), and Chukwudi Ofomata (“Ofomata”) (collectively,

the “defendants”) to strike certain aggravating factors from the government’s notices

of intent or, alternatively, for an informative outline with respect to the aggravating

factors and an evidentiary hearing to determine the reliability of the government’s

evidence supporting the aggravating factors. The government opposes the motions. 2

For the following reasons, the motions are denied.

                                          I.

      The allegations in the second superseding indictment are familiar to the

Court. 3 On August 31, 2018, the government filed its notices of intent to seek the

death penalty as to George, Johnson, and Ofomata. 4 Each notice of intent states that




1 R. Doc. Nos. 838, 840, 851.
2 R. Doc. No. 934.
3 See generally R. Doc. No. 237.
4 See R. Doc. Nos. 147–149. The government filed its amended notice of intent to seek

the death penalty as to George on June 19, 2019, and its second amended notice of
    Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 2 of 26



the government “believes the circumstances of the offenses charged in Count 3 of the

Superseding Indictment are such that in the event of a conviction, a sentence of death

is justified . . . , and that [the government] will seek the sentence of death for this

offense.” 5 Count three alleges that the defendants, along with co-defendants Jeremy

Esteves and Robert Brumfield, III, “aiding and abetting each other, did knowingly

use, carry, brandish, and discharge firearms during and in relation to crimes of

violence . . . , and in the course thereof caused the death of Hector Trochez through

the use of firearms,” and that the killing is murder in that the murder was committed

in perpetration of a robbery affecting commerce. 6

      Under the Federal Death Penalty Act (“FDPA”), 18 U.S.C. §§ 3591–3598,

“conviction of an offense punishable by death is followed by a separate sentencing

hearing which involves both an eligibility and selection phase.” United States v.

Ebron, 683 F.3d 105, 149 (5th Cir. 2012). To render a defendant eligible for the death

penalty, the government must prove beyond a reasonable doubt one of four mental

states, also known as statutory intent factors, provided in § 3591(a)(2) and at least

one of sixteen statutory aggravating factors provided in § 3592(c). United States v.

Bourgeois, 423 F.3d 501, 506–07 (5th Cir. 2005). 7        A “[statutory] aggravating



intent to seek the death penalty as to George on July 1, 2019. See R Doc. Nos. 393 &
409.
5 R. Doc. No. 148, at 1; R. Doc. No. 149, at 1; R. Doc. No. 409, at 1. The government

filed its second superseding indictment on February 7, 2019. See R. Doc. No. 237. No
material changes were made to count three. Compare R. Doc. No. 23, at 3, with R.
Doc. No. 237, at 3.
6 R. Doc. No. 237, at 3.
7 The government must also prove that the defendant was not younger than 18 years

of age at the time of the offense. 18 U.S.C. § 3591(a).

                                          2
    Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 3 of 26



circumstance must genuinely narrow the class of persons eligible for the death

penalty,” 8 Zant v. Stephens, 462 U.S. 862, 877 (1983), and “channel[] the jury’s

discretion.” Lowenfield v. Phelps, 484 U.S. 231, 244 (1988).

       Once a defendant is found to be eligible for the death penalty, the selection

phase begins, during which the government may attempt to prove the existence of

additional factors in support of its position that the death penalty should be imposed.

See § 3593(c). Similarly, the defendant may attempt to prove the existence of

mitigating factors to dissuade the sentencing jury from recommending a death

sentence. Id. The jury then weighs the proven aggravating factors against any proven

mitigating factors to determine if a death sentence is appropriate. § 3593(e). “What

is important at the selection stage is an individualized determination on the basis of

the character of the individual and the circumstances of the crime.” Zant, 462 U.S. at

879.

       The government’s notice of intent with respect to Johnson includes four

aggravating factors that the government intends to prove at the sentencing hearing

to justify a death sentence for Johnson. 9 The statutory aggravating factors are grave

risk of death to additional persons and pecuniary gain; the non-statutory aggravating

factors are victim impact and other criminal conduct (substantial planning and

premeditation for armed robbery). 10




8 Zant makes clear in a footnote that it refers to statutory aggravating circumstances.
462 U.S. at 877 n.15 (“These standards for statutory aggravating circumstances . . .”).
9 See R. Doc. No. 148.
10 Id.


                                          3
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 4 of 26



       The government’s notice of intent with respect to George includes seven

aggravating factors that the government intends to prove at the sentencing hearing

to justify a death sentence for George. 11 The statutory aggravating factors are grave

risk of death to additional persons and pecuniary gain; the non-statutory aggravating

factors are victim impact, lack of remorse, and other criminal conduct, specifically

armed robbery, drug trafficking with a firearm, and substantial planning and

premeditation for armed robbery. 12

       The government’s notice of intent with respect to Ofomata includes five

aggravating factors that the government intends to prove at the sentencing hearing

to justify a death sentence for Ofomata. 13 The statutory aggravating factors are grave

risk of death to additional persons and pecuniary gain; the non-statutory aggravating

factors are victim impact and other criminal conduct, specifically murders and

substantial planning and premeditation for armed robbery. 14

                                          II.

       Johnson moves to strike the pecuniary gain, substantial planning and

premeditation, and victim impact aggravating factors pursuant to the Fourth, Fifth,

Sixth, and Eighth Amendments of the U.S. Constitution and 18 U.S.C. §§ 3591–93. 15

George likewise moves to strike all of the same factors on the same basis, as well as




11 See R. Doc. No. 409.
12 Id.
13 See R. Doc. No. 149.
14 Id.
15 R. Doc. No. 838-1, at 1.


                                          4
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 5 of 26



the “other criminal conduct – armed robbery” aggravating factor. 16 Ofomata also

moves to strike all of the same factors on the same basis as Johnson, as well as the

“other criminal conduct – murders” aggravating factor. 17

       The defendants’ motions with respect to their arguments in support of striking

the pecuniary gain, substantial planning and premeditation, and victim impact

aggravating factors are substantively identical. Accordingly, the Court will consider

these arguments together. The Court will then address George and Ofomata’s

arguments that the “other criminal conduct” aggravating factors that rely on

unadjudicated offenses should be stricken. Finally, the Court will evaluate the

defendants’ requests for alternative relief.

                                  A. Pecuniary Gain

       The defendants present two arguments in support of their claims that the

pecuniary gain factor must be stricken from the notices of intent: first, because the

FDPA performs the narrowing function at the penalty phase, rather than the guilt

phase, any aggravating factor that duplicates an element of the underlying offense is

unconstitutional; and second, regardless of whether the aggravator is duplicative of

an essential element of the underlying offense, the Court should strike it due to its

potential to cause unfair skewing during the penalty phase’s weighing process. 18 The

Court will consider each argument in turn.




16 R. Doc. No. 840-1, at 1, 20.
17 R. Doc. No. 851-1, at 1, 20.
18 R. Doc. No. 838-1, at 1–7; R. Doc. No. 840-1, at 1–7; R. Doc. No. 851-1, at 1–7.


                                           5
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 6 of 26



                                             i.

       The government’s notice of intent with respect to each of the defendants states

that each “committed the offense as consideration for the receipt, or in the expectation

of the receipt, of anything of pecuniary value[.]” 19 The “offense” refers to count three

of the second superseding indictment, which, as previously mentioned, alleges that

the defendants, in violation of 18 U.S.C. §§ 924(c), (j)(1), and 1951(a), “did knowingly

use, carry, brandish, and discharge firearms during and in relation to crimes of

violence . . . that is, [Hobbs Act robbery], and in the course thereof caused the death

of Hector Trochez through the use of firearms, and the killing is murder[.]” 20

       The defendants posit that the pecuniary gain aggravating factor is duplicative

of an essential element of counts two 21 and three, because a Hobbs Act robbery is, in

pertinent part, “the unlawful taking or obtaining of personal property from the person

or in the presence of another, against his will[.]” 22 Therefore, according to the

defendants, to find the defendants guilty of counts two and three, a jury would

necessarily have to find that the defendants “committed the offense as consideration

for the receipt, or in the expectation of the receipt, of anything of pecuniary value[.]” 23

       The defendants contend that the duplicative aggravator violates the Eighth

Amendment, because it fails to narrow the class of offenders subject to the death

penalty. Relying on Lowenfield v. Phelps, 484 U.S. 244 (1988), the defendants assert



19 R. Doc. No. 148, at 2; R. Doc. No. 149, at 2; R. Doc. No. 409, at 2.
20 R. Doc. No. 237, at 3.
21 Count two charges the defendants with Hobbs Act robbery. Id. at 2–3.
22 R. Doc. No. 838-1, at 2; R. Doc. No. 840-1, at 2; R. Doc. No. 851-1, at 2.
23 R. Doc. No. 838-1, at 2; R. Doc. No. 840-1, at 2; R. Doc. No. 851-1, at 2.


                                             6
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 7 of 26



that the presence of an aggravating factor that mirrors an essential element of the

offense is only constitutional if the jury’s narrowing function is performed at the guilt

phase, rather than at the penalty phase. 24 Because the FDPA requires the jury to

balance the aggravating factors against factors in mitigation at the penalty phase,

the defendants argue that Lowenfield, as applied to the FDPA, prohibits aggravating

factors that are duplicative of any of the essential elements of the charged offense. 25

       The government argues that the pecuniary gain aggravator is not duplicative

of an essential element of count three, because it applies only in situations where

defendants expect pecuniary gain to follow as a direct result of the murder, the capital

offense. 26 By contrast, the government notes, the government does not have to prove

that the defendants committed murder in the expectation that pecuniary gain would

directly follow to convict the defendants of count three. 27 Furthermore, the

government asserts, even if the pecuniary gain aggravator is duplicative of an

essential element of count three, it still narrows the jury’s discretion and is, therefore,

constitutional pursuant to Lowenfield. 28

       The Court agrees with the government. First, the pecuniary gain aggravator

is not duplicative of an essential element of count three. To apply the aggravator, the

jury must find that the defendants committed murder—not a Hobbs Act robbery—“as

consideration for the receipt, or in the expectation of the receipt, of anything of



24 R. Doc. No. 838-1, at 4; R. Doc. No. 840-1, at 4; R. Doc. No. 851-1, at 4.
25 R. Doc. No. 838-1, at 4–5; R. Doc. No. 840-1, at 4–5; R. Doc. No. 851-1, at 4–5.
26 R. Doc. No. 934, at 7–9.
27 Id. at 8–9.
28 Id. at 5–6, 9–11.


                                            7
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 8 of 26



pecuniary value.” 29 See United States v. Bernard, 299 F.3d 467, 483 (5th Cir. 2002)

(“[T]he application of the ‘pecuniary gain’ aggravating factor is limited to situations

where ‘pecuniary gain’ is expected to follow as a direct result of the murder.”); see also

United States v. Brown, 441 F.3d 1330, 1370 (11th Cir. 2006) (“[T]he murder itself,

and not an underlying robbery, must be committed in expectation of something of

pecuniary value[.]”); United States v. Chanthadara, 230 F.3d 1237, 1264 (10th Cir.

2000) (holding that the jury instruction was erroneous because it failed to specify that

the offense to which the pecuniary gain aggravating factor referred was murder, not

the robbery).

       While it may be true that anyone who commits a Hobbs Act robbery is

motivated, at least in part, by pecuniary gain, this does not mean that anyone who

commits a murder in the course of a Hobbs Act robbery does so in expectation that

pecuniary gain will directly follow. Bernard, 299 F.3d at 483 (citing Woratzeck v.

Stewart, 97 F.3d 329, 334 (9th Cir.1996) (“Even if it is true that under many

circumstances a person who kills in the course of a robbery is motivated to do so for

pecuniary reasons, that is not necessarily so.”)); see also United States v. Bolden, 545

F.3d 609, 615 (8th Cir. 2008) (quoting Bernard, 299 F.3d at 483) (“[T]he pecuniary

gain factor applies to a killing during the course of a bank robbery only ‘where

pecuniary gain is expected to follow as a direct result of the murder.’”). Accordingly,



29 A Hobbs Act robbery cannot serve as the underlying capital offense. See 18 U.S.C.
§ 3591. Therefore, the “offense” referred to in the statutory pecuniary gain aggravator
refers to the capital offense, murder, not the Hobbs Act robbery. See 18 U.S.C. §
3592(c)(8) (“The defendant committed the offense as consideration for the receipt, or
in the expectation of the receipt, of anything of pecuniary value.”) (emphasis added).

                                            8
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 9 of 26



since the jury need not find that the defendants committed murder with the

expectation that pecuniary gain would directly follow to convict them of count three,

the aggravating factor is not duplicative of an essential element.

       Second, the pecuniary gain aggravator is constitutional regardless of whether

it is duplicative of an essential element because it narrows the jury’s discretion and

the class of defendants eligible for the death penalty. See Lowenfield, 484 U.S. at 246

(“An aggravating factor which merely repeats an element of the crime passes

constitutional muster as long as it narrows the jury’s discretion.”); 30 Holland v.

Anderson, 583 F.3d 267, 284 (5th Cir. 2009) (“[A]s long as an aggravating

circumstance serves to narrow the class of defendants convicted of murder . . . , it ‘may

be contained in the definition of the crime [of conviction] or in a separate sentencing

factor (or in both).’”) (quoting Tuilaepa v. California, 512 U.S. 967, 972 (1994))

(alterations in original); Nixon v. Epps, 111 F. App’x 237, 250 (5th Cir. 2004) (rejecting

the defendant’s argument that the use of the pecuniary gain aggravator was

inappropriate in his case because it duplicated an element of the convicted offense

under Mississippi’s capital murder statute).

       In Bernard, the Fifth Circuit found the evidence insufficient to support the

application of the pecuniary gain aggravator when the defendants murdered the



30 The defendants contend that Lowenfield is distinguishable because the federal
capital sentencing scheme requires the jury to consider aggravating factors at the
penalty phase, while in Lowenfield, the jury applied the aggravating factor at the
guilt phase. 484 U.S. at 244–45; R. Doc. No. 838-1, at 4. This distinction is irrelevant.
As the Supreme Court stated in Lowenfield, there is “no reason why [the] narrowing
function may not be performed by jury findings at either the sentencing phase of the
trial or the guilt phase.” 484 U.S. at 244–45.

                                            9
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 10 of 26



victims not for pecuniary gain, but to prevent them from reporting the carjacking and

robbery to the police. 299 F.3d at 483. The court agreed that the pecuniary gain

aggravating factor does not apply “in every case in which the defendant acquires

something of pecuniary value as a result of his involvement in a homicide.” Id. at 483.

Therefore, contrary to the defendants’ assertion, the pecuniary gain aggravator

performs the requisite narrowing function. See id.; see also United States v. Mitchell,

502 F.3d 931, 975 (9th Cir. 2007) (rejecting the defendant’s argument that the

pecuniary gain aggravating factor is unconstitutional because it “encompasses every

carjacking” and holding that the aggravating factor performs a narrowing function);

United States v. Brown, 441 F.3d 1330, 1370 (11th Cir. 2006) (“The pecuniary gain

factor will not necessarily apply to every robbery/murder scenario[.]”). The Court will

not strike the pecuniary gain aggravator on this basis. 31

                                             ii.

       The defendants next argue that the Court should strike the pecuniary gain

aggravator because it could potentially create an unfair skewing effect during the



31 Most of the other cases the defendants cite in support of their argument focus on
the impermissibility of allowing juries to “double-count” aggravating factors—not on
the constitutionality of an aggravating factor that duplicates an essential element of
the underlying capital offense. See, e.g., United States v. Webster, 162 F.3d 308, 323
(5th Cir. 1998) (holding that “[a]lthough [the defendant] rightly points out the risk of
unconstitutionally arbitrary application of the death penalty if the jury is permitted
to double-count aggravating factors . . . the court did not err in this regard . . . [because
the jury instructions] stated that the jury’s findings as to the ‘elements of intent’ had
to be unanimous”).

The remainder of the cases the defendants cite in support are district court cases from
outside of the Fifth Circuit, which the Court has considered, but it chooses not to
follow.

                                             10
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 11 of 26



weighing process. 32 Unlike the statute at issue in Lowenfield, the FDPA is a weighing

statute, which requires the jury to weigh the aggravating factors against the

mitigating factors to determine whether to impose a death sentence. 33 The

defendants contend that allowing the jury to weigh the pecuniary gain aggravator

“already proved in a guilty verdict would unfairly skew the weighing process in favor

of death.” 34

       First, as discussed, supra, the pecuniary gain aggravator is not duplicative of

an essential element of the offense charged in count three. Second, as the government

points out, even if the factor was duplicative of an essential element, the Fifth Circuit

has already considered and squarely rejected the defendants’ argument. 35 As

explained in United States v. Jones:

       The submission of the elements of the crime as an aggravating factor
       merely allowed the jury to consider the circumstances of the crime when
       deciding whether to impose the death penalty. Thus, the kidnapping was
       weighed only once by the jury during the penalty phase of the trial.
       Consequently, the repetition of the elements of the crime as an
       aggravating factor did not contradict the constitutional requirement
       that aggravating factors genuinely narrow the jury’s discretion.

132 F.3d 232, 249 (5th Cir. 1998), aff’d, 527 U.S. 373 (1999) (emphasis added); see

also United States v. Hall, 152 F.3d 381, 417 (5th Cir. 1998), abrogated on other

grounds by United States v. Martinez-Salazar, 528 U.S. 304 (2000) (rejecting the

defendant’s argument that “under a weighing framework such as the FDPA, allowing



32 R. Doc. No. 838-1, at 6–7; R. Doc. No. 840-1, at 6–7; R. Doc. No. 851-1, at 6–7.
33 R. Doc. No. 838-1, at 6–7; R. Doc. No. 840-1, at 6–7; R. Doc. No. 851-1, at 6–7.
34 R. Doc. No. 838-1, at 7 (quoting United States v. McVeigh, 944 F. Supp. 1478, 1490

(D. Colo. 1996)); R. Doc. No. 840-1, at 7 (same); R. Doc. No. 851-1, at 7 (same).
35 See R. Doc. No. 934, at 10–11.


                                           11
      Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 12 of 26



the jury to consider the mere circumstance that established the basis of his conviction

as an aggravating factor would unfairly skew the weighing process in favor of death”).

         Contrary to the defendants’ contention, the jury will only weigh the pecuniary

gain aggravating factor once, as the elements of the substantive offense are not

weighed along with aggravating factors under the FDPA. Accordingly, even if the

pecuniary gain aggravator is duplicative of an essential element of the offense

charged in count three, there is no risk of skewing the scales against the defendants,

in favor of death. The Court declines to strike the pecuniary gain aggravator from the

notices of intent.

                      B. Substantial Planning and Premeditation

         The defendants present two main arguments in support of their claim that the

“substantial planning and premeditation – armed robbery” aggravating factor must

be stricken from the government’s notices of intent. The defendants first argue that

the factor must be stricken because it is not alleged in the indictment and it was not

presented to the grand jury. 36 The defendants next argue that the aggravator is

unconstitutional because it is overbroad, vague, and fails to narrow the class of

defendants eligible for the death penalty. 37 The Court will consider each argument

in turn.




36   R. Doc. No. 838-1, at 8; R. Doc. No. 840-1, at 8; R. Doc. No. 851-1, at 8.
37   R. Doc. No. 838-1, at 8–9; R. Doc. No. 840-1, at 8–9; R. Doc. No. 851-1, at 8–9.

                                             12
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 13 of 26



                                            i.

       The government’s notice of intent with respect to each of the defendants lists

“Other Criminal Conduct – Substantial Planning and Premeditation for Armed

Robbery” as a non-statutory aggravating factor and states that the defendant

“substantially planned and premeditated the offenses alleged in Count 3 of the

Superseding Indictment, which required the use of a firearm to facilitate the robbery

of armed security guards.” 38 The defendants contend that it was error for the grand

jury not to consider this non-statutory aggravator and, therefore, it must be

stricken. 39 While the defendants acknowledge that the grand jury considered the

statutory aggravator “substantial planning and premeditation” under 18 U.S.C. §

3592(c)(9), they argue that the aggravator only applies to the murder charged in count

three, not to the armed Hobbs Act robbery. 40

       The government responds by clarifying that, while the grand jury did return a

special finding as to the statutory aggravator of substantial planning and

premeditation described in 18 U.S.C. § 3592(c)(9), which refers to murder, the

government chose not to proceed with that factor, did not include it in the notices of

intent, and will not seek to have the jury consider it at trial. 41 Rather, the government

chose to pursue the non-statutory aggravator of substantial planning and

premeditation with respect to the armed robbery. The government argues that non-




38 R. Doc. No. 148, at 3; R. Doc. No. 149, at 3; R. Doc. No. 409, at 4.
39 R. Doc. No. 838-1, at 8; R. Doc. No. 840-1, at 8; R. Doc. No. 851-1, at 8.
40 R. Doc. No. 838-1, at 8; R. Doc. No. 840-1, at 8; R. Doc. No. 851-1, at 8.
41 R. Doc. No. 934, at 12.


                                           13
      Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 14 of 26



statutory aggravators do not require the same consideration from the grand jury as

statutory aggravators and are not required to be alleged in the indictment. 42

         The defendants’ argument is clearly foreclosed by Fifth Circuit precedent. As

the Fifth Circuit explained in United States v. Bourgeois:

         [N]either we nor any other circuit court of appeals has ever held that
         non-statutory aggravating factors must be set forth in the indictment. .
         . . [T]he critical issue is whether a factor will expose a criminal
         defendant to the death penalty. Only a factor that renders the defendant
         eligible for the death penalty must be charged in the indictment.

         Significantly, non-statutory aggravating factors do not render a criminal
         defendant eligible for the death penalty. As the Supreme Court
         explained in Jones v. United States, [527 U.S. at 377,] the findings of the
         statutory factors of intent and aggravation specified in the FDPA
         comprise the eligibility phase of death sentencing. As such, only the
         FDPA’s statutory factors expose a criminal defendant to the death
         penalty. Alone, non-statutory aggravating factors cannot make a
         defendant eligible for death sentence. . . . Accordingly, it was neither
         constitutional nor statutory error for the non-statutory aggravating
         factors to be omitted from the indictment.


423 F.3d 501, 507–08 (5th Cir. 2005). Accordingly, because the substantial planning

and premeditation aggravating factor applies only to the armed robbery and is non-

statutory, the government was not required to have presented it to the grand jury or

alleged it in the indictment. Not having done so is, therefore, not grounds for the

factor to be stricken.

                                             ii.

         Defendants next offer a plethora of arguments as to why the aggravating

circumstance of “substantial planning and premeditation” described in 18 U.S.C. §



42   Id. at 12–13.

                                             14
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 15 of 26



3592(c)(9) is unconstitutionally broad and vague and, therefore, inadequately

narrows the class of offenders eligible for the death penalty. 43

       The government argues that while statutory aggravators must narrow the

class of offenders eligible for the death penalty, non-statutory aggravators are

concerned with the individualized circumstances of the case. 44 Therefore, because the

substantial planning and premeditation aggravator directs the jury to evidence

specific to the case, it is not overbroad in violation of the Eighth Amendment. 45 The

government also argues that the substantial planning and premeditation non-

statutory aggravator is not unconstitutionally vague because the Fifth Circuit has

already found that the statutory substantial planning and premeditation aggravator

is not unconstitutionally vague. 46

       To be clear, the substantial planning and premeditation statutory aggravating

factor as described in 18 U.S.C. § 3592(c)(9) is not at issue. 47 Rather, the defendants

challenge the non-statutory aggravating factor of substantial planning and

premeditation with respect to the armed robbery.      The Court will first consider

whether the challenged aggravator is overbroad and, next, whether it is

unconstitutionally vague.




43 See R. Doc. No. 838-1, at 8–14; R. Doc. No. 840-1, at 8–14; R. Doc. No. 851-1, at 8–
14.
44 R. Doc. No. 934, at 14.
45 Id.
46 Id. at 14–17.
47 As noted, supra, the government’s notices of intent do not list this statutory factor

as an aggravating circumstance. See generally R. Doc. Nos. 148, 149, 409.

                                           15
   Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 16 of 26



      In Jones v. United States, the Supreme Court, for the first time, “specifically

considered what it means for a factor to be overbroad when it is important only for

selection purposes[.]” 527 U.S. 373, 401 (1999). The Jones Court upheld the non-

statutory aggravating factors of victim vulnerability and victim impact and rejected

the claim that, because these factors might apply to every eligible defendant, they fall

within the Eighth Amendment’s proscription against overbroad factors. The Supreme

Court reasoned:

      Even though the concepts of victim impact and victim vulnerability may
      well be relevant in every case, evidence of victim vulnerability and
      victim impact in a particular case is inherently individualized. And such
      evidence is surely relevant to the selection phase decision, given that the
      sentencer should consider all of the circumstances of the crime in
      deciding whether to impose the death penalty.

Id. at 401–02 (citing Tuilaepa, 512 U.S. at 976). The challenged non-statutory

aggravating factors were not overbroad in a way that offended the Constitution

because they “directed the jury to the evidence specific to [the] case[.]” Id. at 402.

      The challenged aggravator is not overbroad in violation of the Eighth

Amendment because it directs the jury’s attention to evidence specific to this case—

namely, the defendants’ alleged substantial planning and premeditation with respect

to carrying out the Hobbs Act robbery charged in counts two and three. See id.; see

also United States v. Fields, 516 F.3d 923, 944–45 (10th Cir. 2008) (holding that,

based on Jones, non-statutory aggravators relating to infliction of anguish or other

special suffering on the part of a victim were not overbroad in violation of the Eighth

Amendment because they “clearly directed the jury to focus on evidence specific to

the particular victim and crime in this case, thereby satisfying the overarching


                                           16
      Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 17 of 26



function of a non-statutory aggravator”). Evidence of these allegations will also aid

the jury in making “an individualized determination on the basis of the character of

the individual[s] and the circumstances of the crime.” See Zant, 462 U.S. at 879.

         The substantial planning and premeditation aggravator is also not

unconstitutionally vague. As discussed, supra, this statutory aggravator refers to the

substantial planning and premeditation of the capital offense, i.e. murder, whereas

the non-statutory aggravator at issue in this case refers to the substantial planning

and premeditation of the armed robbery. 48 See 18 U.S.C. § 3592(c)(9). The Fifth

Circuit has held that the substantial planning and premeditation statutory

aggravator is not vague. See United States v. Flores, 63 F.3d 1342, 1373–74 (5th Cir.

1995).     The Court finds no reason why the phrase “substantial planning and

premeditation” would be vague when used in reference to armed robbery but not

when used in reference to murder. Accordingly, the Court rejects the defendants’

vagueness challenge for the same reasons expressed by the Fifth Circuit in Flores.

See id.

         The Court declines to strike the substantial planning and premeditation

aggravator from the notices of intent.

                                      C. Victim Impact

         The defendants next argue that the victim impact aggravator, a non-statutory

factor, must be stricken from the government’s notices of intent for two reasons: (1)

it is overbroad and vague, and fails to narrow the jury’s discretion, and (2) it violates



48   See R. Doc. No. 148, at 3; R. Doc. No. 149, at 3; R. Doc. No. 409, at 4.

                                             17
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 18 of 26



the Eighth Amendment’s proscription against arbitrary and capricious sentences. 49

The government’s notice of intent with respect to each of the defendants states that

“[a]s reflected by the victim’s personal characteristics as a human being and the

impact of the offenses on the victim and the victim’s family, [the defendant] caused

loss, injury, and harm to the victim and the victim’s family (see Payne v. Tennessee,

501 U.S. 808, 825–827 (1991)) including, but not limited to, the fact that the victim’s

family suffered severe and irreparable harm[.]” 50

       As previously discussed, the Supreme Court held in Jones that the victim

impact aggravator is not overly broad because although “the concept[] of victim

impact . . . may well be relevant in every case, evidence of . . . victim impact in a

particular case is inherently individualized” and “direct[s] the jury to the evidence

specific to [the] case[.]” 527 U.S. at 401–02. The Jones Court also considered and

rejected the defendants’ argument that the victim impact aggravator is

unconstitutionally   vague.    See   id.   at   400–01    (holding   that   a   victim

impact aggravator was not unconstitutionally vague because it directed the jury to

consider, inter alia, “the effect of the crime on [the victim’s] family”); see also

Bourgeois, 423 F.3d at 511 (same). Consequently, the Court must reject the

defendants’ first argument.

       The defendants’ second argument is similarly precluded by Supreme Court

precedent. As the defendants recognize, the Supreme Court held in Payne that the



49 R. Doc. No. 838-1, at 14–20; R. Doc. No. 840-1, at 14–20; R. Doc. No. 851-1, at 14–
20.
50 R. Doc. No. 148, at 2–3; R. Doc. No. 149, at 3; R. Doc. No. 409, at 2.


                                           18
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 19 of 26



Eighth Amendment erects no per se bar against victim impact evidence. 51 501 U.S.

at 827. The defendants urge the Court to diverge from Payne’s holding and find that

the introduction of victim impact evidence violates the Eighth Amendment’s

proscription against arbitrary and capricious sentences. 52 The Court cannot turn a

blind eye to Supreme Court precedent.

       Accordingly, the Court declines to strike the victim impact aggravator from the

notices of intent.

              D. Unadjudicated Offenses as Other Criminal Conduct

       Ofomata and George next argue that the Court should strike the “other

criminal conduct” aggravator in the government’s notice of intent with respect to each

of them. 53 The other criminal conduct aggravator for both defendants relies on one or

more unadjudicated offenses—unadjudicated murders with respect to Ofomata, and

an unadjudicated armed robbery with respect to George. 54 The government’s notice

of intent with respect to Ofomata states that he “participated in the murders of two

people in New Orleans, Louisiana, in April 2008[.]” 55 The government’s notice of

intent with respect to George states that he “participated in the armed robbery of an




51 R. Doc. No. 838-1, at 16; R. Doc. No. 840-1, at 16; R. Doc. No. 851-1, at 16.
52 R. Doc. No. 838-1, at 16; R. Doc. No. 840-1, at 16; R. Doc. No. 851-1, at 16.
53 R. Doc. No. 840-1, at 20–23; R. Doc. No. 851-1, at 20–21; see R. Doc. No. 149, at 3;

R. Doc. No. 409, at 3. George also faces a non-statutory aggravator for “Other
Criminal Conduct – Drug Trafficking with a Firearm.” R. Doc. No. 409, at 3. George
does not argue that this factor should also be stricken.
54 R. Doc. No. 149, at 3; R. Doc. No. 409, at 3.
55 R. Doc. No. 149, at 3.


                                          19
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 20 of 26



Intertrust armored car at the Capital One Bank, 1100 S. Carrollton Avenue, New

Orleans, Louisiana, on December 13, 2007[.]” 56

       Ofomata and George both posit that the other criminal conduct aggravator

violates the Fifth and Eighth Amendments of the United States Constitution. 57

George also argues that the aggravator violates his Sixth Amendment right to

counsel. 58 The Court will consider the defendants’ shared arguments and then

address George’s additional argument.

                                          i.

       Ofomata and George recognize that courts have held that there is no per se bar

on the use of unadjudicated criminal conduct in a capital sentencing proceeding. 59

However, they argue that the use of the noticed unadjudicated offenses in their

sentencing proceedings would violate the Fifth Amendment’s guarantee to due

process and Eighth Amendment’s prohibition against cruel and unusual punishment,

because the government’s evidence is not sufficiently reliable to allow a reasonable

jury to find that they committed the noticed offenses beyond a reasonable doubt. 60

Ofomata and George also argue that the government’s evidence is especially

unreliable in light of the heightened need for reliability during the penalty phase of

capital proceedings. 61



56 R. Doc. No. 409, at 3.
57 R. Doc. No. 840-1, at 20–22; R. Doc. No. 851-1, at 20–21.
58 R. Doc. No. 840-1, at 22–23.
59 R. Doc. No. 840-1, at 21; R. Doc. No. 851-1, at 21.
60 R. Doc. No. 840-1, at 21–22; R. Doc. No. 851-1, at 21.
61 R. Doc. No. 840-1, at 21; R. Doc. No. 851-1, at 21. George and Ofomata additionally

argue that the other criminal conduct aggravator is unconstitutionally vague and

                                         20
   Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 21 of 26



       George contends that law enforcement has evidence in its possession showing

that someone other than George committed the unadjudicated offense, which he

argues only further demonstrates the unreliability of the government’s evidence. 62

George further asserts that the use of the unadjudicated offense—the prior armed

robbery of an armored car—is unduly prejudicial and must be stricken from the notice

of intent because of its similarity to the crime for which George and his co-defendants

are on trial. 63

       Evidence of prior unadjudicated offenses is not per se inadmissible on

constitutional grounds. Brown v. Dretke, 419 F.3d 365, 376–77 (5th Cir. 2005); Hall,

152 F.3d at 404. However, the government will have to prove the commission of such

offenses beyond a reasonable doubt, 64 and the Court may exclude evidence of these



provides them with insufficient notice. R. Doc. No. 840-1, at 20; R. Doc. No. 851-1, at
20. The Court addresses this argument in section E, infra.
62 R. Doc. No. 840-1, at 22.
63 Id.
64 While the government is not required to prove unadjudicated offenses beyond a

reasonable doubt when they are offered in support of an aggravating factor, see Hall,
152 F.3d at 404, it must satisfy this burden of proof when such offenses are offered
as independent aggravating factors. See 18 U.S.C. § 3593(c); United States v. Higgs,
353 F.3d 281, 322–23 (4th Cir. 2003) (holding that, with respect to the “obstruction of
justice” non-statutory aggravator, the district court properly instructed the jury that
the government was required to “prove beyond a reasonable doubt that the defendant
tampered and attempted to tamper with evidence and witnesses for the purpose of
obstructing the investigation of the kidnappings and murders”) (emphasis added);
United States v. Gilbert, 120 F. Supp. 2d 147, 152 n.2 (D. Mass. 2000) (holding that
the government had to prove the nonstatutory aggravator “Other, charged and
uncharged, acts of violence and other offenses” beyond a reasonable doubt); United
States v. Cooper, 91 F. Supp. 2d 90, 108 (D.D.C. 2000) (holding that if the government
intends to use prior criminal behavior as an aggravating factor per se, rather than as
evidence of future dangerousness, it must prove such behavior beyond reasonable
doubt).


                                          21
   Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 22 of 26



offenses “if its probative value is outweighed by the danger of creating unfair

prejudice, confusing the issues, or misleading the jury.” 18 U.S.C. § 3593(c).

      Turning first to Ofomata and George’s assertions with respect to the reliability

of the government’s evidence, neither defendant provides specific reasons why the

evidence is unreliable. Rather, both defendants generally assert that the Eighth

Amendment imposes a heightened need for reliability and, therefore, the evidence

should be excluded.

      Ofomata and George’s arguments are unpersuasive because the Supreme

Court’s Eighth Amendment jurisprudence does not refer to evidentiary reliability

when it speaks of the heightened need for reliability. See United States v. Fields, 483

F.3d 313, 337 (5th Cir. 2007). Rather, as the Fifth Circuit has explained,

      [W]here the [Supreme] Court discusses the need for reliability in the
      Eighth Amendment context, it is not talking about the appropriate
      sources for information introduced at sentencing or even, more
      generally, about the reliability of evidence. It is instead focusing on (1)
      the need to delineate, ex ante, the particular offenses for which death is
      a proportionate punishment and (2) the need for the jury to be able to
      consider all factors (particularly mitigating, but also aggravating)
      relevant to choosing an appropriate punishment once the death penalty
      is in play. Reliable death sentences, under the Eighth Amendment, are
      those that result from a sentencing scheme that guards against
      arbitrariness by streamlining discretion at the eligibility stage, and then
      allows for the exercise of wide-ranging discretion at the selection stage.

Id. at 336; see also Coble v. Davis, 728 F. App’x 297, 301 (5th Cir.), cert. denied, 139

S. Ct. 338 (2018) (rejecting the defendant’s argument that the introduction of




Ofomata claims that the government must include the burden of proof with respect
to the unadjudicated offense in its notice of intent. See R. Doc. No. 851-1, at 20. There
is no support for this assertion.

                                           22
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 23 of 26



unreliable testimony violated the Eighth Amendment’s heightened reliability

requirement in capital cases).

       Furthermore, heightened reliability requires the admission of more, not less

evidence. See Fields, 483 F.3d at 335 (“When it comes to sentencing, the more

information available for consideration by the sentencing authority, the more

confidence we can have in the appropriateness of the sentence.”); United States v.

Fell, 360 F.3d 135, 143 (2d Cir. 2004) (“[T]he Supreme Court has . . . made clear that

in order to achieve such ‘heightened reliability,’ more evidence, not less, should be

admitted on the presence or absence of aggravating and mitigating factors[.]”) (citing

Gregg v. Georgia, 428 U.S. 153, 203–04 (1976)). 65

       The Court also rejects George’s contention that the other criminal conduct

aggravator must be stricken from the notice of intent because it is unfairly

prejudicial. George explains why the evidence is prejudicial—its similarity to the

charged offense and the fact that it occurred only six years prior—but fails to put

forth any argument as to why such evidence is unfairly prejudicial. See 18 U.S.C. §

3593(c) (“Information is admissible regardless of its admissibility under the rules

governing admission of evidence at criminal trials except that information may be

excluded if its probative value is outweighed by the danger of creating unfair



65 George’s broad assertion that the government’s evidence with respect to his
unadjudicated offense is unreliable because law enforcement has unspecified
exculpatory evidence in its possession is similarly meritless. As just discussed, Eighth
Amendment reliability does not refer to evidentiary reliability. Moreover, George now
has in his possession all of the discovery that the government possesses with respect
to the alleged offense. See R. Doc. No. 934, at 36. George can use the exculpatory
information to argue that the government has failed to meet its burden of proof.

                                          23
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 24 of 26



prejudice, confusing the issues, or misleading the jury.”). The reason George finds the

evidence so prejudicial is the very same reason the government contends that the

evidence is highly probative. 66 It is not enough for George to claim prejudice—he

must demonstrate that the probative value of the evidence is outweighed by the

danger of creating unfair prejudice. See 18 U.S.C. § 3593(c). George has failed, at this

stage of the proceedings, to make that showing.

                                          ii.

       George also asserts that the other criminal conduct aggravator must be

stricken from the notice of intent because it violates his Sixth Amendment right to

counsel. 67 George argues that he has “never had the benefit of counsel to investigate

or test” the prior armed robbery offense and has “never had any reason to anticipate

the need to defend himself against the charge at all.” 68 He reasons that because whole

categories of evidence which may have been available to him to rebut the

government’s allegations, such as witnesses, surveillance and electronic evidence,

and physical evidence, have long since disappeared, the inclusion of prior

unadjudicated conduct as a non-statutory aggravator violates his Sixth Amendment

right to counsel. 69

       George’s claim is without support. The government never commenced

adversary proceedings against George for the unadjudicated offense and, therefore,




66 Compare R. Doc. No. 840-1, at 22, with R. Doc. No. 934, at 38.
67 R. Doc. No. 840-1, at 22–23.
68 Id. at 22.
69 Id. at 22–23.


                                          24
     Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 25 of 26



the Sixth Amendment right to counsel never attached with respect to the prior armed

robbery. See Jones v. City of Jackson, 203 F.3d 875, 880 (5th Cir. 2000) (citing United

States v. Gouveia, 467 U.S. 180, 187–188 (1984)) (“The right to counsel guaranteed

by the Sixth Amendment attaches when adversary proceedings are commenced

against the defendant.”).

                                 E. Alternative Relief

       Finally, the Court turns to all three of the defendants’ requests for alternative

relief. The defendants urge the Court to hold an evidentiary hearing to determine the

reliability of the government’s evidence with respect to the noticed aggravators and

to require the government to provide the defendants with a bill of particulars or

detailed outline of the aggravators. 70 Ofomata and George argue that the need for an

evidentiary hearing and bill of particulars or detailed outline is especially salient

given the government’s reliance on prior unadjudicated offenses as aggravators. 71

       The Court previously considered and denied the defendants’ requested relief

in its order and reasons denying the joint motion for an informative outline and

pretrial evidentiary hearing. 72 That order specifically considered and rejected

Ofomata and George’s claims that the government has not provided them with

sufficient notice or discovery with respect to the prior unadjudicated offenses. 73




70 R. Doc. No. 838-1, at 20–22; R. Doc. No. 840-1, at 23–27; R. Doc. No. 851-1, at 22–
25.
71 R. Doc. No. 840-1, at 24, 26; R. Doc. No. 851-1, at 24.
72 See R. Doc. No. 988.
73 Id. at 25–26.


                                          25
   Case 2:17-cr-00201-LMA-DMD Document 1050 Filed 07/20/20 Page 26 of 26



Accordingly, the Court denies the defendants’ requests for alternative relief for the

same reasons expressed in its previous order denying the same.

                                        III.

      For the foregoing reasons,

      IT IS ORDERED that George, Johnson, and Ofomata’s motions to strike

certain aggravating factors are DENIED.

      IT IS FURTHER ORDERED that George, Johnson, and Ofomata’s requests

for alternative relief are DENIED.

      New Orleans, Louisiana, July 20, 2020.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                         26
